DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/28/2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bristles" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the outside" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitations “the bottom of the cutout” in line 1 and "the outside" in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claims 17 and 18 each recite the limitation "the bottom of the cutout" in line 2.  There is insufficient antecedent basis for this limitation in these claims.
Claim 19 recites the limitation "the bottom of the cutout" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6-7, 12-13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malvar (US Pub # 2008/0083421).

a core (Figure 60 at 296) extending along a longitudinal axis of the brush (Figure 60, left to right side), comprising a portion of the core carrying bristles (318) that has a proximal end (Figure 60 at right side) intended to be fixed to a stem (via 324, as shown in Figure 62, where such corresponds to the structure of Figure 60 as noted in Paragraph 0173) and a distal end (Figure 60 at left side), the portion of the core carrying the bristles having a rectilinear proximal portion that extends along more than 2/3 of the length of the portion of the core carrying the bristles from the proximal end of the portion of the core carrying the bristles, and having at least one bend made at the distal end of the portion of the core carrying the bristles (see arrangement of Figure 60 where either of the rectilinear branches extend substantially the length of the applicator, with a bend formed at the distal end to connect the branches, where such location only at the distal end provides that the rectilinear portion extends more than 2/3 the length of the applicator), and
bristles (310) held by the core, the bristles having free ends that define an envelope surface (see Figure 60), the envelope surface having at least one cutout, wherein the cutout has a longitudinal axis that is parallel to the longitudinal axis of the brush (see Figure 60 where space between branches forms a cutout in the envelope of the applicator along its length).
Regarding claims 6-7 and 17, Malvar teaches the bend is made in a plane containing the longitudinal axis of the core, the envelope surface comprising a cutout, the axis of which extends in said plane (see Figure 60 where the axis defines edges of the cutout such that the cutout will have a flat edge in cross section and has a portion having constant width along its length).
Regarding claims 12-13, Malvar teaches the core is fixed by its proximal end to a stem and includes a packaging device comprising a container containing product to be applied (Paragraph 0017).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8-10, 14-15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US Pub # 2002/0124860), which will herein be referred to as “Gueret ‘860”, in view of Manici (WO # 2015140123).
In regards to claims 1 and 3, Gueret ‘860 teaches a brush configured for applying a product to the eyelashes and/or eyebrows, comprising:
a core (11) extending along a longitudinal axis of the brush, comprising a portion of the core carrying bristles (Paragraph 0096) that has a proximal end intended to be fixed (Paragraph 0097) to a stem (13) and a distal end (end remote from stem), the portion of the core carrying the bristles having a rectilinear proximal portion that extends along a portion of the length of the portion of the core carrying the bristles from the proximal end of the portion of the core carrying the bristles, and having at least one bend made at the distal end of the portion of the core carrying the bristles (see Figure 33), and
bristles held by the core (Paragraph 0096, the bristles having free ends that define an envelope surface (see Figure 33 at Sb), the envelope surface having at least one cutout (29), wherein the cutout has a longitudinal axis that is parallel to the longitudinal axis of the brush (see for example Figure 9).
Gueret ‘860 does not teach the rectilinear proximal portion to have a length of more than 2/3 the length of the core that carries the bristles.
However, Manici teaches providing a cosmetic brush to extend along an axis, where a bend in the axis (Figure 2) occurs past the midpoint of its length (see abstract) resulting a core that has two 
Regarding claim 5, Gueret ‘860 teaches the core to have a bend between a proximal and distal portion of the core, but does not teach that the bend forms an angle of between 10 and 60 between a proximal and distal rectilinear portion. However, Manici teaches providing a cosmetic brush to extend along an axis, where a bend can be imparted in the axis (Figure 2) that occurs past the midpoint of its length (see abstract) resulting a core that has two rectilinear portions connected via the bend point (see Figure 2). Further, it is noted that the instant disclosure only refers to the claimed angle as being preferable, and offering no unexpected result over any other angles below perpendicular (Page 3 of Specification). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bent core of Gueret ‘860 to have its bend be imparted as desired by the user to the desired angle, as taught by Manici, as a matter of obvious user preference for optimal application. 
Regarding claim 8, Gueret ‘860 teaches a bottom of the cutout has, in longitudinal section, a profile that is concave towards the outside (Paragraph 0128).
Regarding claim 9, Gueret ‘860 teaches the envelope surface S has a plurality of cutouts (see Figure 9).
Regarding claim 10, Gueret ‘860 teaches the cutouts are distributed evenly around the core (see Figure 10a).
Regarding claim 18, Gueret ‘860 teaches the cutout has a width, measured at the bottom of the cutout, however does not expressly teach that such width is between 1 mm and 4 mm. However, Gueret ‘860 does teach that the width of a portion of the core to be no greater than 4mm, which would result in the width of the cutout in that portion to be less than 4mm as claimed. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the applicator of the dimension of Gueret ‘860 to have its cutouts have a width of between 1 and 4mm as a matter of user preference for optimal product retention and application.
Regarding claim 19, Gueret ‘860 teaches the bottom of the cutout is spaced apart from the core (see Figure 9).
Regarding claim 20, Gueret ‘860 teaches the cutout is at a distance from the longitudinal axis of the core, said distance being variable along the length of the cutout (Paragraph 0128).
Regarding claim 21, Gueret ‘860 teaches the cutout comprises connected sidewalls and a bottom wall, each wall being formed by the bristles (see Figure 9).

Regarding claims 14-15, Gueret ‘860 teaches a method for manufacturing a brush according to claim 1, comprising the following steps of producing a brush blank having a rectilinear core (Paragraph 0098), cutting the bristles so as to form one or more cutouts (Paragraph 0125, and then bending the core (Paragraph 0123); wherein the envelope surface of the blank, after cutting and before the core has been bent, has a shape other than a cylinder of revolution (see Figure 2).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gueret ‘860 in view of Manici, as applied to claim 1 above, in further view of Gueret (US Pat # 5,542,439), which will herein be referred to as “Gueret ‘439”.
Gueret ‘439 teaches providing a proximal end of an applicator envelope with a chamfer shape (see for example Figures 2 and 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the envelope of Gueret ‘860 to have a chamfered proximal end, as taught by Gueret ’439, in order to optimize product loading as it is passed through the wiper. 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/B.E.K/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772